


110 HR 4528 IH: To extend temporarily the duty on 5-Chloro-1-indanone,

U.S. House of Representatives
2007-12-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4528
		IN THE HOUSE OF REPRESENTATIVES
		
			December 13, 2007
			Mr. Bonner introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To extend temporarily the duty on 5-Chloro-1-indanone,
		  CAS Number 42348–86–7.
	
	
		1.Temporary extension of
			 duty
			(a)In
			 generalHeading 9902.12.44 (pertaining to 5-chloro-1-indanone) is
			 amended by striking the date in the effective date column and inserting
			 12/31/11 in lieu thereof.
			(b)Effective
			 dateThe amendment made by this section applies with respect to
			 goods entered, or withdrawn from warehouse for consumption, on or after the
			 15th day after the date of the enactment of this Act.
			
